Citation Nr: 0207575	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.  

(The issue of entitlement to service connection for atopic 
dermatitis will be the subject of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968 and from November 1990 to May 1991.  

The veteran applied for an increased rating for post-
traumatic stress disorder in June 1996.  The Department of 
Veterans Affairs (VA) Regional Office (RO) assigned the 
disability a 50 percent rating in March 1999 after the 
veteran appealed its decision April 1998 rating decision 
granting no more than a 30 percent rating.  The Board 
remanded the claim to the RO in November 2000 for a VA 
psychiatric examination.  The veteran failed to appear for 
the examination.  

The RO also denied the veteran a total disability rating 
based upon individual unemployability due to service-
connected disability in September 1999, and the veteran 
appealed that decision.  However, in June 2001, after the 
Board remanded that matter to the RO for an examination, the 
veteran withdrew his appeal of that issue.  Accordingly, the 
Board no longer has jurisdiction over that matter.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  

The matter of service connection for atopic dermatitis is on 
appeal.  The Board is not, at this time, considering the 
claim for service connection for atopic dermatitis.  Rather, 
the Board is undertaking additional development on that issue 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan 23, 2002 (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing that issue.





FINDING OF FACT

The record reflects that the veteran failed to report for two 
VA psychiatric examinations which were scheduled in 2001; 
that there is no evidence of record of "good cause" which 
would excuse his failure to report for these examinations; 
and that entitlement to the benefits sought can not be 
established without a current VA examination.


CONCLUSION OF LAW

Entitlement to an increased rating for post-traumatic stress 
disorder is denied due to the veteran's failure to report, 
without good cause, for a current VA compensation 
examination.  38 C.F.R. § 3.655(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA and the Duty to Assist

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174-175 (2000).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though the RO did not expressly consider the 
provisions of the VCAA before they were enacted, VA's duties 
have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of the RO's 
September 1999, April 2000, and October 2000 rating decisions 
and that he has been provided a May 2000 statement of the 
case and April and October 2000 supplemental statements of 
the case.  In other correspondence, including in the Board's 
November 2000 remand, he was informed of the evidence 
necessary to substantiate his claim, of the criteria needed 
to be satisfied, and, importunity, of his duty to report for 
a VA examination.  The Board concludes that the discussions 
in the rating decision, statement of the case, Board remand, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  VA has made reasonable attempts to obtain 
all necessary treatment records, and the veteran has been 
advised as recently as March 2002 that he has the right to 
submit additional evidence.  There are of record service and 
VA medical records relating to his claim, as well as VA 
treatment records and a December 1998 VA psychiatric 
examination report.  VA has made reasonable attempts to 
examine the veteran.  It scheduled him for VA psychiatric 
examinations twice between May and July 2001.  Then, after he 
failed to report for them, the RO advised him that he failed 
to report and that evidence which might have been obtained 
from the examination could not be considered.  VA also 
afforded the veteran a hearing before the undersigned in 
September 2000.  During the hearing, the undersigned Board 
member granted a request for an extension of time within 
which to submit evidence, and in March 2002, the RO advised 
him that he still had an additional opportunity to attempt to 
submit evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.


Analysis

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  38 C.F.R. § 3.655(b).  The Court 
has interpreted 38 C.F.R. § 3.655 as requiring the claimant 
to submit to a VA examination if he or she is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992) (sustaining 
Board's denial of claim pursuant to 38 C.F.R. § 3.655).  

The veteran filed a claim for an increased rating for post-
traumatic stress disorder in June 1996.  

In November 2000, the Board determined that a VA psychiatric 
examination was necessary, and it remanded the case to the RO 
in order for this to be accomplished.

In May 2001, the RO sent the veteran a letter indicating that 
a VA examination was going to be scheduled and that he had a 
duty to report for it.  The veteran did not report for two 
examinations, and so the examination was canceled.  There is 
no evidence of record to the effect that the veteran had good 
cause for failing to appear for the examination.  

The record further reflects that in October 2001, the RO 
issued the veteran a supplemental statement of the case 
advising him that he had been sent a letter in May 2001 
indicating that he had been informed that it was his 
responsibility to report for a VA examination, and indicating 
that in July 2001, the RO had been advised that he had failed 
to report for the VA examination.  

Since the veteran did not report for the VA examination which 
was scheduled, and since the veteran's claim for an increased 
rating for his service-connected post-traumatic stress 
disorder is not "an original compensation claim", but rather 
falls within the ambit of "any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for an increased rating", the claim is accordingly 
denied pursuant to 38 C.F.R. § 3.655(b).  Entitlement can not 
be established without a current VA examination.  Therefore, 
the claim must be denied.

"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Dusek 
v. Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)).


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

